FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PANUNCIO MUNOZ ORTIZ,                            No. 11-72111

               Petitioner,                       Agency No. A073-809-632

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Panuncio Munoz Ortiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 678 (9th Cir. 2011). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Ortiz’s motion to reopen as

untimely where he filed the motion more than four years after his final order of

removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of final order), and failed to show the due diligence required for equitable

tolling of the filing deadline, see Avagyan, 646 F.3d at 679-80 (equitable tolling is

available to a petitioner who is prevented from filing because of deception, fraud or

error, and exercised due diligence in discovering such circumstances).

      In light of our disposition, we need not reach Ortiz’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                   11-72111